Dob, J.
The plaintiff seeks to charge the trustee for the difference between the amount of the trustee’s claim *468against the defendant, and the amount of the note pledged by the defendant to the trustee to secure that claim. The trustee contends that the pledged note had been sold by him before disclosure, so that he is not chargeable under section 16, chapter 208, Revised Statutes. But the sale should have been in good faith, and for the highest price that could be obtained by reasonable effort. Any other sale must be considered in fraud of the plaintiff. The disclosure does not show that the transfer to Hubbell was such a sale as a pledgee is authorized to make. If the trustee had sold the pledged note for its full value, and for more than the amount of his claim, he would be chargeable for the surplus. But upon the disclosure it must be taken that he has converted the note to his own use in such a manner as to make himself accountable for the value of it. That value is not shown by the disclosure, hut the amount due on the note should be considered as its value, unless -the trustee shows it to be less.

Trustee charged.